DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 recites “first means for instructing” (in line 2) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figures 4 and 9 and ¶149.
Claims 21, 22, and 24 recite “second means for instructing” (in lines 10, 3-4, and 2 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figures 4 and 9 and ¶149.
Claims 22 and 24 recite “means for instructing” (in lines 4 and 2 respectively) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figures 4 and 9 and ¶149.
Claim 27 recites “means for instructing” (in line 4) coupled with functional language neither reciting sufficient structure to achieve the function nor is it preceded by a structural modifier. The corresponding structure can be found on figures 4 and 9 and ¶151.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 23, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13, and 23 recite the limitation “…consists of an identical frequency-domain unstaggered plurality of the one or more second resource elements in each…”. It is unclear whether the resource elements are identical and unstaggered between the instance sets or within the instance sets. For examining purposes, the examiner will interpret the claims as best understood.
Claim 27 recites the limitation “means for instructing” in line 1. It is unclear whether “means for instructing” in line 1 is the same means for instructing as “first means for instructing” in line 2 of claim 21 or “second means for instructing” in line 10 of claim 21 or a different means for instructing. For examining purposes, the examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 11-13, 18-19, 21-23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm 3GPP R1-1909278 “DL Reference Signals for NR Positioning” (hereinafter referred to as “Qualcomm”) in view of Oppo 3GPP R1-1908357 “Discussion on UL Reference Signals for NR Positioning” (hereinafter referred to as “Oppo”). Note: Qualcomm and Oppo were cited by the applicant in the IDS received 5 January 2022.
As to claims 1, 11, 21, and 30, Qualcomm teaches a network entity comprising:
a transmitter;
a memory; and
a processor communicatively coupled to the transmitter and the memory and configured to:
instruct a transmission point to apply a muting pattern regarding transmission of a reference signal (§3, pages 15-16: configure TRP for PRS muting) comprising a first reference signal resource (§3, pages 15-16: PRS resource 1) and a second reference signal resource (§3, pages 15-16: PRS resource 2), wherein a first instance of the first reference signal resource comprises one or more first resource elements across one or more first orthogonal frequency division multiplex symbols within a slot (§3, pages 15-16: 1st instance of the PRS), and a second instance of the second reference signal resource comprises one or more second resource elements across one or more second orthogonal frequency division multiplex symbols within the slot (§3, pages 15-16: 2nd instance of the PRS).
Although Qualcomm teaches “A network entity…within the slot,” Qualcomm does not explicitly disclose “instruct the transmission point…frequency division multiplex symbols”.
However, Oppo teaches instruct the transmission point to transmit, unmuted, at least one of the one or more second resource elements, of at least one of the one or more second orthogonal frequency division multiplex symbols, despite the muting pattern indicating to mute transmission of the at least one of the one or more second resource elements of the at least one of the one or more second orthogonal frequency division multiplex symbols (§2.2: instruct muted resources to be un-muted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm by including “instruct the transmission point…frequency division multiplex symbols” as taught by Oppo because it provides Qualcomm’s apparatus with the enhanced capability of instructing specific reference signal resources to  be muted and un-muted for positioning purposes (Oppo, §2.2).
As to claims 2, 12, and 22, Qualcomm in view of Oppo teaches the network entity of claim 1. Qualcomm further teaches wherein the reference signal comprises multiple reference signal instance sets with each of the multiple reference signal instance sets comprising the first instance and the second instance (§3, pages 15-16: resource sets comprising 1st instance of the PRS and 2nd instance of the PRS).
Although Qualcomm further teaches “wherein the reference…second instance,” Qualcomm does not explicitly disclose “wherein the processor…muting pattern”.
However, Oppo further teaches wherein the processor is configured to instruct the transmission point to transmit, unmuted, all of the one or more second resource elements in each of the multiple reference signal instance sets regardless of the muting pattern (§2.2: instruct muted resources to be un-muted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo by including “wherein the processor…muting pattern” as further taught by Oppo for the same rationale as set forth in claim 1 (Oppo, §2.2).
As to claims 3, 13, and 23, Qualcomm in view of Oppo teaches the network entity of claim 2.
Oppo further teaches wherein the second reference signal resource consists of an identical frequency-domain unstaggered plurality of the one or more second resource elements in each of the multiple reference signal instance sets (§2.1: reference signal mapped to reference signal resources comprising same subcarriers; §2.3: reference signal mapped to reference signal resources in a plurality of reference signal sets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo by including “wherein the second…instance sets” as further taught by Oppo for the same rationale as set forth in claim 1 (Oppo, §2.2).
As to claims 8, 18, and 28, Qualcomm in view of Oppo teaches the network entity of claim 1. Qualcomm further teaches wherein the reference signal is a tracking reference signal, and wherein each of the first reference signal resource and the second reference signal resource corresponds to a single Channel State Information - Reference Signal resource (§5, page 17: configure CSI-RS resources as PRS resources).
As to claims 9, 19, and 29, Qualcomm in view of Oppo teaches the network entity of claim 8. Qualcomm further teaches wherein the reference signal is an extended tracking reference signal, and wherein the first reference signal resource corresponds to a first Channel State Information - Reference Signal resource set and the second reference signal resource corresponds to a second Channel State Information - Reference Signal resource set (§5, page 17: RS is extended TRS and configure CSI-RS resources as PRS resources).

Claim(s) 4-7, 10, 14-17, 20, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Oppo as applied to claims 1, 11, and 21 respectively above, and further in view of Catt 3GPP R1-1905346 “DL and UL Reference Signals for NR Positioning” (hereinafter referred to as “Catt”). Note: Catt was cited by the applicant in the IDS received 5 January 2022.
As to claims 4, 14, and 24, Qualcomm in view of Oppo teaches the network entity of claim 1.
Although Qualcomm in view of Oppo teaches “The network entity of claim 1,” Qualcomm in view of Oppo does not explicitly disclose “wherein the processor…resource elements”.
However, Catt teaches wherein the processor is configured to transmit, via the transmitter to the transmission point, an indication to transmit, unmuted, the at least one of the one or more second resource elements (page 13: transmit bitmap comprising “1” for muting and “0” for unmuting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo by including “wherein the processor…resource elements” as taught by Catt because it provides Qualcomm in view of Oppo’s apparatus with the enhanced capability of using a bitmap to transmit muting configuration (Catt, page 13).
As to claims 5, 15, and 25, Qualcomm in view of Oppo, and further in view of Catt teaches the network entity of claim 4.
Catt further teaches wherein the indication consists of a single bit (page 13: transmit bitstring with length 1 comprising “0” to unmute the resource element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo, and further in view of Catt by including “wherein the indication consists of a single bit” as further taught by Catt for the same rationale as set forth in claim 4 (Catt, page 13).
As to claims 6, 16, and 26, Qualcomm in view of Oppo, and further in view of Catt teaches the network entity of claim 4.
Catt further teaches wherein the second reference signal resource comprises one or more second reference signal resources, and wherein the indication comprises one or more bits, each of the one or more bits corresponding to a respective one of the one or more second reference signal resources (page 13: transmit bitmap comprising “1” for muting and “0” for unmuting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo, and further in view of Catt by including “wherein the second…signal resources” as further taught by Catt for the same rationale as set forth in claim 4 (Catt, page 13).
As to claims 7, 17, and 27, Qualcomm in view of Oppo teaches the network entity of claim 1.
Although Qualcomm in view of Oppo teaches “The network entity of claim 1,” Qualcomm in view of Oppo does not explicitly disclose “wherein the processor…multiplex symbols”.
However, Catt teaches wherein the processor is configured to instruct the transmission point to transmit, to a user equipment, a first indication of the muting pattern and a second indication that the at least one of the one or more second resource elements will be transmitted, unmuted, despite the muting pattern indicating to mute transmission of the at least one of the one or more second resource elements of the at least one of the one or more second orthogonal frequency division multiplex symbols (pages 2 and 13: UE provided with PRS configuration having a muting pattern and UE later provided with indication that resources will be unmuted and used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo by including “wherein the processor…resource elements” as taught by Catt because it provides Qualcomm in view of Oppo’s apparatus with the enhanced capability of using a bitmap to transmit muting configuration (Catt, page 13).
As to claims 10 and 20, Qualcomm in view of Oppo teaches the network entity of claim 1.
Although Qualcomm in view of Oppo teaches “The network entity of claim 1,” Qualcomm in view of Oppo does not explicitly disclose “wherein the processor…multiplex symbols”.
However, Catt teaches wherein the processor is configured to instruct the transmission point to mute transmission of the first reference signal resource of the at least one of the one or more first orthogonal frequency division multiplex symbols in accordance with the muting pattern (page 13: indication to transmit PRS according to muting pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Qualcomm in view of Oppo by including “wherein the processor…muting pattern” as taught by Catt because it provides Qualcomm in view of Oppo’s apparatus with the enhanced capability of using a bitmap to transmit muting configuration (Catt, page 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469